Title: From John Adams to Benjamin Stoddert, 5 July 1799
From: Adams, John
To: Stoddert, Benjamin



Sir
Quincy July 5th 1799

We shall never get the constitution to sea, by any means that I know of. After much enquiry I found no body particularly accquainted with Talman, tho many knew him. All agreed that he was a man of property & respectable character. I accordingly sent on by the post your letter to him with his commission. Now I find he is not liked. I desired Talbot to make enquiry—the result you have in the letters inclosed from him. I shall not put Talman into the Constitution. Of Dobell I have not found one soul to speak well. To him I have not sent the commission and I shall not till I hear some better account of him.—I sent your letter to Talbot with his commission in as handsome a letter from myself as I could pen but he has returned the commission, which I enclose & pray you to return to me with the other. I will do all in my power to persuade him to serve, but I expect no success.—I have no objections to Hull and Hamilton. Collins, Acker & Bass, I have no knowledge of but would receive them on Talbots recommendation if he would commend them.
